Citation Nr: 1114229	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-11 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for renal disease and if so, whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which found that no new and material evidence had been submitted to reopen the Veteran's claim for service connection for renal disease.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 2009 VA Form 9, the Veteran requested a hearing before the Board at the RO.  In two letters dated in December 2010, the RO advised the Veteran that his hearing was scheduled for January 12, 2011 at the RO.  

In a statement from the Veteran dated January 11, 2011, he requested that his hearing scheduled for that day be rescheduled due to the fact that he lived four hours away from RO in Vineland, New Jersey, and did not want to travel in a predicted snowstorm.

The Board finds that the Veteran has demonstrated good cause in accordance with the provisions of 38 C.F.R. § 20.704(d) (2010) and his motion to reschedule his hearing is granted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

